DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Patent Application Publication 2005/0166460).
	Re claim 7, Watanabe et al. discloses a motor vehicle side window arrangement, comprising a side window, which has a left-hand edge (61, figure 7), a right-hand edge (63), an upper edge (62) connecting said left-hand and right-hand edges in an upper region thereof, and a lower edge (64) connecting said left-hand and right-hand edges in a lower region thereof, 
	Re claim 8, the left-hand edge (61) is oriented parallel to the left-hand portion (57) and/or the upper edge is oriented parallel to the upper portion.
	Re claim 9, the right-hand edge is not formed parallel to the left-hand edge (the right hand edge is irregular).
	Re claim 10, the right-hand edge is not formed parallel to the left-hand edge (the right hand edge is irregular).
	Re claim 11, a distance of the left-hand edge from the seal base of the left-hand portion is greater than the distance of the right-hand edge from the seal base of the right-hand portion (see figure 8D which shows this configuration in which these distances can be defined).
	Re claim 12, a distance of the left-hand edge from the seal base of the left-hand portion is greater than the distance of the right-hand edge from the seal base of the right-hand portion (see figure 8D which shows this configuration in which these distances can be defined).
	Re claim 13, the side window is connected to the window lifter in an off-center manner (as shown in figure 7, the lifter is closer to the right edge than the left).
	Re claim 14, Watanable et al. discloses a motor vehicle, comprising at least one motor vehicle side window arrangement according to claim 7 (as shown in figure 1)
.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive with regard to the rejection of claims 7-15 under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Patent Application Publication 2005/0166460).
	Applicant argues that the Examiner’s interpreted seal (44) of Watanabe is not a seal, but rather is a run channel 44 provided in the door body 31 where the door glass is slidable along the run channel 44.  The examiner respectfully disagrees.
	The examiner concedes that Watanabe identifies 44 as a run channel.  However, it is the examiner’s contention that 44 is also a seal.  Figure 3 shows the section line 6-6 which corresponds to the sectional view of figure 6.  As shown in figure 6, 44 includes structure 94 which flexes in abutment with the door glass 45 when the glass is closed.  In lines 6-9, column 5, Watanabe discloses “The rear channel 59 has a front inner piece 64 flexed in abutment on the door glass 45.  The rear channel 59 seals a gap between the door glass (window pane) 45 and the window sash 32” (emphasis added).    Thus it is the examiner’s contention that the structure of Watanabe satisfies the limitations of the rejected claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
February 12, 2022